DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
The Title is objected to because it describes defibrillators while the current claims explicitly exclude defibrillators.  Examiner suggests changing the title to "Rescue Scene Device Configuration" or similar wording.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2, 4-5, 7, 10-11, 14-18, 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Salvino (US 2004/0214148).
 	Regarding claim 2, Salvino discloses the same invention as claimed, including a medical device management system comprising a central server configured to remotely manage protocol updates and comprising a protocol database (Figures 13-14; Paragraph 108), a first plurality of 
 	Regarding claim 4, Salvino discloses blood pressure devices as recited (Paragraph 62).
 	Regarding claim 5, Salvino discloses a variety of types of medical devices (Paragraph 67: any of several medical devices that diagnose, monitor, or provide therapy).
 	Regarding claim 7, Salvino discloses the protocol includes medical treatment guidelines (Paragraph 43).
 	Regarding claims 10-11, Salvino discloses filtering protocols by rescuer skill level as recited (Paragraphs 44, 78, 85).
 	Regarding claim 14, Salvino discloses a user override as recited (Paragraph 75).
 	Regarding claims 15-16, Salvino discloses short-range wireless communications and wireless communication via a cellular or computer network as recited (Paragraphs 109, 127).
 	Regarding claim 17, Salvino discloses a second plurality of medical devices comprising at least one defibrillator configured as recited (Figures 1, 13; Paragraph 109).
 	Regarding claim 18, Salvino discloses an AED as recited (Paragraphs 81, 83, 85).
 	Regarding claim 20, Salvino discloses at least a defibrillation shock voltage as recited (Paragraph 53).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3, 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salvino (US 2004/0214148) in view of Luria (US 2005/0085799).
 	Regarding claims 3, 6, Salvino discloses blood pressure devices as recited (Paragraph 62).  Salvino further discloses the rescue scene patient monitor includes monitoring respiratory parameters (Paragraph 62), and that the medical devices may include other rescue scene devices which monitor or provide therapy to the patient (Paragraph 67).  Salvino does not explicitly disclose a ventilator.  However, Luria teaches rescue scene devices may include ventilation units (abstract; Paragraph 46; Figures 2, 12), in order to allow a non-professional bystander to more effectively administer ventilation to a patient at the rescue scene.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Salvino as taught by Luria .

Claims 8-9, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salvino (US 2004/0214148) in view of Nova (US 2003/0212438).
 	Regarding claims 8-9, 12, Salvino does not disclose filtering protocols by language as recited.  However, Nova teaches filtering medical device protocols by language (Paragraphs 29-31), in order to customize a device to a local area.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Salvino as taught by Nova to include filtering protocols by language as recited, in order to customize a device to a local area.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salvino (US 2004/0214148) in view of Didon (US 2010/0234908).
 	Regarding claim 13, Salvino discloses CPR protocols may differ for various rescuer skill levels (Paragraphs 44, 78, 85).  Salvino does not explicitly disclose a hands-only CPR protocol.  However, Didon teaches that a hands-only CPR protocol is commonly recommended for laypersons with minimal or no training (Paragraph 24).  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Salvino as taught by Didon to include filtering by a hands-only CPR protocol as recited, in order to provide a suitable protocol for laypersons with minimal or no training.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salvino (US 2004/0214148) in view of Snyder (US 6,356,785).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792